Judgment reversed on the law, without costs, and proceeding dismissed. Memorandum: The record proof discloses that this eight-year-old child’s refusal to join with the other scholars in the salute to the American flag, as a part of the patriotic program prepared by the Commissioner of Education, is the result of his obedience to* parental authority and teaching. Such circumstances do not, in our opinion, establish delinquency within the meaning of section 486 of the Penal Law. We have examined the case of People v. Sandstrom (279 N. Y. 523), upon which the respondent chiefly relies, and find nothing therein that requires a different conclusion. All concur. (The judgment adjudges Anson Reed to be a delinquent child because of failure to pledge allegiance to the flag in a proceeding to declare him delinquent.) Present — Crosby, P. J., Cunningham, Taylor, Harris and MeCurn, JJ.